Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about January 14, 1997 which, inter alia, denied defendant-appellant Structure Tone, Inc.’s motion for summary judgment, unanimously affirmed, without costs.
Since the deposition testimony of defendant-appellant’s account executive stated that defendant-appellant’s superintendent had direct dealings with the subcontractors at the work site, an issue of fact exists as to whether defendant-appellant, as the general contractor, had supervisory control over its subcontractors and thus could be held liable for a subcontractor’s allegedly negligent actions (see, Hunter v BTC Block 17/ 18, 210 AD2d 968).
Concur — Sullivan, J. P., Rubin, Mazzarelli and Andrias, JJ.